Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/2/2022 has been entered. 
In the Instant Amendment, Claim(s) 1, 18, 19 and 22 has/have been amended; Claim(s) 1, 18 and 19 is/are independent claims. Claims 2, 16 and 17 were cancelled. Claims 5-15 were withdrawn. Claims 1, 3, 4 and 18-22 have been examined.

Response to Arguments
The claim objections are withdrawn because of the amendment and the persuasive argument in the remarks (page 10).

Applicant's arguments filed 6/2/2022 have been fully considered but they are not persuasive.
The Applicant is arguing in the remarks (pages 10-13) that the Office Action acknowledges that Funatsu "fails to teach wherein the operation device is an optical tracking pointer and the optical tracking pointer is incorporated in an AF-ON button for instructing to start an AF operation." (Page 6.) Thus, it follows that Funatsu also fails to teach or reasonably suggest "wherein the operation device is an optical tracking pointer which is able to detect, by employing infrared light scheme, a touch operation and a slide operation of a finger to the optical tracking pointer and the optical tracking pointer is incorporated in an Auto Focus (AF) ON button for instructing to start an AF operation," as recited in independent claim 1. 
Goto fails to address the deficiencies of Funatsu. …In other words, as the track ball 410 of Goto rotates, a slide operation can be detected. The track ball 410 of Goto, however, cannot detect a touch operation…The switch 112 of Goto can detect depression of the ball or in other words, a click of the ball. However, the click of the ball is different from a touch. Thus, Goto fails to teach or reasonably suggest the above-recited features of independent claim 1. Therefore, Applicant respectfully submits that Funatsu and Goto, whether considered alone or in any permissible combination, fail to teach or reasonably suggest every element of independent claim 1, and thus independent claim 1 is patentable.”
The Examiner respectfully disagrees with the Applicant. The Examiner respectfully submits that the track ball of Goto is one of different embodiments. Goto also teaches another embodiment using the touch panel 365 instead of the track ball in figure 27. Goto in the combination of Funatsu and Goto does teach wherein the operation device is an 


Moreover, Applicant’s arguments with respect to claim(s) 1 regarding the amended feature “wherein the operation device is an optical tracking pointer which is able to detect, by employing infrared light scheme” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The arguments above are for supporting a first interpretation in addressing claim 1 (new ground rejection in views of Funatsu, Goto and Zadesky as presented below). 
In a different/second interpretation (another new ground rejection in views of only Funatsu and Zadesky as presented below), Funatsu in the combination does teach wherein the operation device is an 
Arguments with respect to claim 1 are also applicable to claims 18 and 19 since the claims recite features corresponding to claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

First interpretation:

Claims 1, 3, 4 and 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funatsu (US 20180220062) in views of Goto (US 5832323 A) and Zadesky et al (US 20060181517 A1).
Regarding claim 1, Funatsu teaches An image capturing apparatus (Figs. 1-3) comprising:
an operation device (touch panel 28a, dial or cross-key) according to which a focal point detection region on a screen can be moved through a movement operation performed by a user (paras. 0033, 0081, 0123, 0141); 
a finder (16) according to which a user can observe a subject image by looking into the finder (Figs. 1B, 2); and
a display device (28) for displaying a subject image, the display device being provided on a rear surface of the image capture apparatus (Figs. 1B, 2), 
at least one processor or circuit (50) configured to function as:
a control unit configured to perform control such that a movement amount of the focal point detection region on the screen with respect to an operation amount of the operation device is changed depending on whether shooting is to be performed while viewing the display device or shooting is to be performed while viewing the finder (Figs. 3, 4D, 6, 8D; paras. 0033, 0081, 0123-0124; a shooting state of shooting is to be performed while viewing the display device 28 when an eye-piece state of the eye-piece sensor 91 is OFF or shooting is to be performed while viewing the finder 16 when an eye-piece state of the eye-piece sensor 91 is ON; a shooting state [a size state of the AF frame]; according to the size state, a movement amount (I1 to I3) of the AF frame on a screen 16/28 is changed with respect to a touch-move amount of the touch panel 28a, one rotation of a dial or one operation of the cross key; Furthermore, according to OFF state of the eye-piece state, the movement amount of the AF frame is changed according to a touch-move amount of the touch panel 28a, one rotation of a dial or one operation of the cross key regardless AF frame sizes [absolute coordinate mode]; according to ON state of the eye-piece state, the movement amount of the AF frame is changed according to a touch-move amount of the touch panel 28a, one rotation of a dial or one operation of the cross key according to AF frame sizes [relative coordinate mode]; Fig. 6A and para. 0101 teach that the movement amount of the AF frame is changed with a same amount as a touch-move amount of the touch panel 28a, one rotation of a dial or one operation of the cross key while viewing the display 28; Fig. 8D and para. 0119 teach that that the movement amount of the AF frame in finder 16 is changed with a smaller amount as the touch-move amount B2 of the touch panel 28a, one rotation of a dial or one operation of the cross key while viewing the finder 16),
but fails to teach
wherein the operation device is an optical tracking pointer which is able to detect, by employing infrared light scheme, a touch operation and a slide operation of a finger to the optical tracking pointer and the optical tracking pointer is incorporated in an AF-ON button for instructing to start an AF operation.
However, in the same field of endeavor Goto teaches
wherein the operation device is an operation direction of the thumb and instructing AF operation; the optical tracking ball 410 with button 112 can be replaced by the touch panel 365 to perform the same functions; the touch panel 365 is able to detect a touch operation and a slide operation of a finger).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Goto in Funatsu to have wherein the operation device is an tracking pointer which is able to detect a touch operation and a slide operation of a finger to the tracking pointer and the tracking pointer is incorporated in an AF-ON button for instructing to start an AF operation for providing a finger tracking device where a finger of the user naturally placed when camera is held allowing an easy operating AF operation yielding a predicted result.
Moreover, in the same field of endeavor Zadesky teaches
wherein the operation device is an optical tracking pointer which is able to detect, by employing infrared light scheme, a touch operation and a slide operation of a finger to the optical tracking pointer (Figs. 7, 8; paras. 0052, 0049; the touch panel 62 employing infrared light scheme).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Zadesky in the combination of Funatsu and Goto to have wherein the operation device is an optical tracking pointer which is able to detect, by employing infrared light scheme, a touch operation and a slide operation of a finger to the optical tracking pointer for implementing an infrared light scheme of a touch panel device providing more cost-effective touch panel yielding a predicted result.

Regarding claim 3, the combination of Funatsu, Goto and Zadesky teaches everything as claimed in claim1. In addition, teaches Funatsu teaches wherein the control unit makes the movement amount of the focal point detection region on the screen with respect to the operation amount of the operation device in the case of performing shooting while viewing the display device greater than the movement amount of the focal point detection region on the screen with respect to the operation amount of the operation device in the case of performing shooting while viewing the finder (Figs. 3, 4D, 6, 8D; paras. 0033, 0081, 0101, 0119, 0123-0124; according to OFF state of the eye-piece state, the movement amount of the AF frame is changed according to a touch-move amount of the touch panel 28a regardless AF frame sizes [absolute coordinate mode]; according to ON state of the eye-piece state, the movement amount of the AF frame is changed according to a touch-move amount of the touch panel 28a according to AF frame sizes [relative coordinate mode]; Fig. 6A and para. 0101 teach that the movement amount of the AF frame is changed with a same amount as a touch-move amount of the touch panel 28a while viewing the display 28. Fig. 8D and para. 0119 teach that that the movement amount of the AF frame in finder 16 is changed with a smaller amount as the touch-move amount B2 of the touch panel 28a while viewing the finder 16; one can understand that when moving the AF frame in the display unit 28 with the touch-move amount B2, the same movement amount B2 of the AF frame in the display unit 28 is archived that is greater than the movement amount of the AF frame in finder 16).

Regarding claim 4, the combination of Funatsu, Goto and Zadesky teaches everything as claimed in claim1. In addition, teaches Funatsu teaches wherein based on a state of a switch for performing live view, the control unit determines whether shooting is to be performed while viewing the display device or shooting is to be performed while viewing the finder (paras. 0033, 0081, 0123).

Regarding claim 18, claim 18 reciting features corresponding to claim 1 is also rejected for the same reasons above.

Regarding claim 19, claim 19 reciting features corresponding to claim 1 is also rejected for the same reasons above. In addition, Funatsu teaches A non-transitory computer-readable storage medium storing a program for causing a computer to execute a control method (Figs. 1-3; para. 0148), for controlling an image capture apparatus including operation device (touch panel 28a, dial or cross-key) according to which a focal point detection region on a screen can be moved through a movement operation performed by a user (paras. 0033, 0081, 0123, 0141), a finder (16) according to which a user can observe a subject image by looking into the finder (Figs. 1B, 2), and a display device (28) for displaying a subject image, the display device being provided on a rear surface of the image capture apparatus (Figs. 1B, 2), the method comprising: (corresponding features presented in claim 1).

Regarding claim 20, the combination of Funatsu, Goto and Zadesky teaches everything as claimed in claim 1. In addition, Goto teaches wherein the optical tracking pointer is able to receive user's operation during an AF operation (Figs. 27-35; cols. 30-34; the optical tracking ball/the touch panel can receive user’s input during an AF operation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Goto in the combination of Funatsu, Goto and Zadesky to have wherein the optical tracking pointer is able to receive user's operation during an AF operation for easily selecting an object to be in focus with user’s thumb to obtain an in-focus image yielding a predicted result.

Regarding claim 21, the combination of Funatsu, Goto and Zadesky teaches everything as claimed in claim 1. In addition, Goto and Zadesky teaches wherein the operation device includes an optical tracking pointer used for horizontal position shooting and an optical tracking pointer used for vertical position shooting (Goto: Figs. 27-35; cols. 30-34; steps 307-311; the touch panel 365 for selecting a distance measurement area in a detected rotation operation direction of the thumb and instructing AF operation in both horizontal and vertical position shootings; Zadesky: the touch panel includes infrared tracking components used for both horizontal position and vertical position).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Goto and Zadesky in the combination of Funatsu, Goto and Zadesky to have wherein the operation device includes an optical tracking pointer used for horizontal position shooting and an optical tracking pointer used for vertical position shooting for providing an optical touch tracking device where an index finger of the user naturally placed when camera is held in either horizontal and vertical positions allowing an easy operating AF operation in different positions yielding a predicted result.

Regarding claim 22, the combination of Funatsu, Goto and Zadesky teaches everything as claimed in claim 1. In addition, Funatsu teaches wherein the control unit calculates moving direction of the focal point detection region in eight directions including down, left, right, upper left, lower left, upper right, and lower right based on output information of the operation device, and the control unit calculates moving amount of the focal point detection region in two-dimensional directions based on the output information of the operation device (Figs. 3, 4D, 6, 8D; paras. 0033, 0081, 0101, 0119, 0123-0124; according to OFF state of the eye-piece state, the movement amount of the AF frame is changed according to a touch-move amount of the touch panel 28a regardless AF frame sizes [absolute coordinate mode]; according to ON state of the eye-piece state, the movement amount of the AF frame is changed according to a touch-move amount of the touch panel 28a according to AF frame sizes [relative coordinate mode]; Fig. 6A and para. 0101 teach that the movement amount of the AF frame is changed with a same amount as a touch-move amount of the touch panel 28a while viewing the display 28. Fig. 8D and para. 0119 teach that that the movement amount of the AF frame in finder 16 is changed with a smaller amount as the touch-move amount B2 of the touch panel 28a while viewing the finder 16), or
Goto further teaches wherein the control unit calculates moving direction of the focal point detection region in eight directions including down, left, right, upper left, lower left, upper right, and lower right based on output information of the operation device, and the control unit calculates moving amount of the focal point detection region in two-dimensional directions based on the output information of the operation device (Figs. 27-35; cols. 30-34; steps 307-311; the touch panel 365 for selecting a distance measurement area in any detected rotation operation directions of the thumb and instructing AF operation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Goto in the combination of Funatsu, Goto and Zadesky to have wherein the control unit calculates moving direction of the focal point detection region in eight directions including down, left, right, upper left, lower left, upper right, and lower right based on output information of the operation device, and the control unit calculates moving amount of the focal point detection region in two-dimensional directions based on the output information of the operation device for providing an touch tracking device near user’s finger where the user can select any focus detection regions in any directions with their finger allowing an easy operating AF operation in different positions yielding a predicted result.

In a different/second interpretation, Goto reference can be eliminated. The combination of Funatsu and Zadesky can teach the claims as follow:
At least claims 1, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funatsu (US 20180220062) in view of Zadesky et al (US 20060181517 A1).
Regarding claim 1, Funatsu teaches An image capturing apparatus (Figs. 1-3) comprising:
an operation device (touch panel 28a, dial or cross-key) according to which a focal point detection region on a screen can be moved through a movement operation performed by a user (paras. 0033, 0081, 0123, 0141); 
a finder (16) according to which a user can observe a subject image by looking into the finder (Figs. 1B, 2); and
a display device (28) for displaying a subject image, the display device being provided on a rear surface of the image capture apparatus (Figs. 1B, 2), 
at least one processor or circuit (50) configured to function as:
a control unit configured to perform control such that a movement amount of the focal point detection region on the screen with respect to an operation amount of the operation device is changed depending on whether shooting is to be performed while viewing the display device or shooting is to be performed while viewing the finder (Figs. 3, 4D, 6, 8D; paras. 0033, 0081, 0123-0124; a shooting state of shooting is to be performed while viewing the display device 28 when an eye-piece state of the eye-piece sensor 91 is OFF or shooting is to be performed while viewing the finder 16 when an eye-piece state of the eye-piece sensor 91 is ON; a shooting state [a size state of the AF frame]; according to the size state, a movement amount (I1 to I3) of the AF frame on a screen 16/28 is changed with respect to a touch-move amount of the touch panel 28a, one rotation of a dial or one operation of the cross key; Furthermore, according to OFF state of the eye-piece state, the movement amount of the AF frame is changed according to a touch-move amount of the touch panel 28a, one rotation of a dial or one operation of the cross key regardless AF frame sizes [absolute coordinate mode]; according to ON state of the eye-piece state, the movement amount of the AF frame is changed according to a touch-move amount of the touch panel 28a, one rotation of a dial or one operation of the cross key according to AF frame sizes [relative coordinate mode]; Fig. 6A and para. 0101 teach that the movement amount of the AF frame is changed with a same amount as a touch-move amount of the touch panel 28a, one rotation of a dial or one operation of the cross key while viewing the display 28; Fig. 8D and para. 0119 teach that that the movement amount of the AF frame in finder 16 is changed with a smaller amount as the touch-move amount B2 of the touch panel 28a, one rotation of a dial or one operation of the cross key while viewing the finder 16),
wherein the operation device is an 
but fails to teach
wherein the operation device is an optical tracking pointer which is able to detect, by employing infrared light scheme, a touch operation and a slide operation of a finger to the optical tracking pointer.
However, in the same field of endeavor Zadesky teaches
wherein the operation device is an optical tracking pointer which is able to detect, by employing infrared light scheme, a touch operation and a slide operation of a finger to the optical tracking pointer (Figs. 7, 8; paras. 0052, 0049; the touch panel 62 employing infrared light scheme).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Zadesky in the combination of Funatsu and Goto to have wherein the operation device is an optical tracking pointer which is able to detect, by employing infrared light scheme, a touch operation and a slide operation of a finger to the optical tracking pointer for implementing an infrared light scheme of a touch panel device providing more cost-effective touch panel yielding a predicted result.

Regarding claim 18, claim 18 reciting features corresponding to claim 1 is also rejected for the same reasons above.

Regarding claim 19, claim 19 reciting features corresponding to claim 1 is also rejected for the same reasons above. In addition, Funatsu teaches A non-transitory computer-readable storage medium storing a program for causing a computer to execute a control method (Figs. 1-3; para. 0148), for controlling an image capture apparatus including operation device (touch panel 28a, dial or cross-key) according to which a focal point detection region on a screen can be moved through a movement operation performed by a user (paras. 0033, 0081, 0123, 0141), a finder (16) according to which a user can observe a subject image by looking into the finder (Figs. 1B, 2), and a display device (28) for displaying a subject image, the display device being provided on a rear surface of the image capture apparatus (Figs. 1B, 2), the method comprising: (corresponding features presented in claim 1).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hoshino et al (US 7239304 B2): an optical tracking pointer is able to detect, by employing light scheme, a touch operation and a slide operation of a finger.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quan Pham whose telephone number is (571)272-4438. The examiner can normally be reached Mon-Fri 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Quan Pham/Primary Examiner, Art Unit 2696